Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.6 Filed 07/06/21 Page 1 of 11




                                             EXHIBIT 1
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.7 Filed 07/06/21 Page 2 of 11




                                    STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF ST. CLAIR

 KIMBERLY CORY,

        Plaintiff,                                          Case No. 21-                -CD
                                                            Hon.
 V.

 DUNN PAPER, INC,


 ______________
        Defendant.
                                             __;/

 1HE MASTRO MARCO FIRM
 VICTOR J. MASTRO MARCO, JR. (P34564)
 KEVIN J. KELLY (P74546)
 Attorneys for Plaintiff
 l 024 N. Michigan A venue
 Saginaw, Michigan 48602
 (989) 752-1414
 vmastromarco@mastrornarcofirm.com

 ___________________
 kkelly@mastromarcofirm.com
                                                /



                               DEMAND FOR TRIAL BY JURY

        NOW COMES Plaintiff, KIMBERLY CORY, by and through her attorneys, THE

 MASlROMARCO FIRM, and hereby demands a trial by jury on al\ of the above issues, unless

 otherwise expressly waived.

                                               Respectfully submitted,
                                               lHE MAS1ROMARCO FlRM


 Dated: April 28, 2021                 By:     /sNictor J. Mastromarco Jr.
                                               VICTOR J. MAS1ROMARCO, JR. (P34564)
                                               KEVIN J. KELLY (P74546)
                                               Attorneys for Plaintiff
                                               l 024 N. Michigan A venue
                                               ~aginaw, Michigan 48602
                                               (989) 752-1414


                                              8
      THE MASTROMARCO FIRM I 1024 N. Michigan Avenue I Saginaw, Michigan 48602 I (989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.8 Filed 07/06/21 Page 3 of 11




                                     STAIB OF MICHIGAN

                 IN THE CIRCUITCOURTFOR THE COUNTY OF ST. CLAIR

 KIMBERLY CORY,

        Plaintiff,                                           Case No. 21-
                                                             Hon.
 V.


. DUNNPAPER,INC,

        Defendant.
 ---------------I
 IBE MASTROMARCO FIRM
 VICTOR J. MASTROMARCO, JR. (P34564)
 KEVIN J. KELLY (P74546)
 Attorneys for Plaintiff
 l 024 N. Michigan A venue
 Saginaw, Michigan 48602
 (989) 752-1414
 vmastromarco@mastromarcofinn.com
 kkelly@mastromarcofirm.com

 ---------------I
               PLAINTIFF'S COMPLAINT & DEMAND FOR TRIAL BY JURY

        NOW COMES Plaintiff, KIMBERLY CORY, by and through her attorneys, THE

 MASTRO MARCO FIRM, and hereby complains against Defendant, DUNN PAPER, INC, stating

 as follows:

                                  COMMON ALLEGATIONS

         l.     That Plaintiff is a resident of the County of Sanilac, State of Michigan and is

 otherwise domiciled in the State of Michigan.

        2.      That Defendant is a foreign profit corporation authorized to conduct business in the

 State of Michigan and doing so in the County of St. Clair, State of Michigan.

         3.      That the amount in controversy exceeds the sum of TWENTY -FIVE 11:IOUSAND



                                              1
      THE MASTROMARCO FIRM I 1024 N. Michigan Avenue I Saginaw, Michigan 48602 I (989)752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.9 Filed 07/06/21 Page 4 of 11




 DOLLARS ($25,000.00), exclusive of costs, interest, and attorney fees.

            4.         That Plaintiff was born in 1966 and is currently fifty-four(54) years old.

            5.         That Plaintiff has acquired over twenty (20) years of service in the health and safety

 field.

            6.         That on or about June 1, 2015, Plaintiff began working for Defendant as its Health

 and Safety Manager.

            7.         That at all times material hereto, Plaintiff perfonned her job duties in a satisfactory

 and/or an above-satisfactory manner.

            8.     ·   That Defendant's corporate culture and its parent company, Arbor Investments,

 tolerates, if not encourages, discrimination based on age.

            9.         That Arbor Investments Senior Vice President Roberta McQuade had publicly

 blamed older employees for creating a skills gap amongst employees.

            10.        In a 2015 article, Ms. McQuade identified the most pressing talent acquisition issue

 facing companies was finding skilled talent, explaining:

            The baby boomers have stayed in their jobs a long time and hung in there during
            the recession thereby effectively blocking 30 year olds from moving forward. So,
            a significant skills gap exists within the pool of younger candidates who are
            potential replacements. This gap presents a struggle in every organization.

            11.        That said statements evidence a discriminatory mindset and atmosphere as the only

  way to stop baby boomers from blocking younger employees from moving forward would be to

  remove those older employees.

             12.       That Arbor Investments website states that Ms. McQuade provides human

  resources guidance to acquired businesses.

             13.       That Defendant acted in accordance with said discriminatory intent by aUegedly

  eliminating positions of older employees and replacing them with substantially younger


                                                 2
          THE MASTROMARCO FIRM 11024 N. Michigan Avenue I Saginaw, Michigan 48602 I (989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.10 Filed 07/06/21 Page 5 of 11




 individuals.

         14.    That on or about October 4, 2019, Defendant tenninated Plaintiff's employment

 along with five (5) other salaried employees are part of an alleged restructuring.

         15.    That all six of these individuals were over the age of forty (40) and five of the

 individuals were over the age of fifty (50).

         16.    That on the. same date, October 4, 2019, Defendant also forced a sixty-eight (68)

 year old employee into retirement so as to be able to represent it had not laid off this older employee

 to make their actions appear less discriminatory.

         17.     That the median age amongst the eighteen (18) salaried employee unit subject to

 the alleged restructuring was fifty-one (51) years old prior to October 4, 2019; however, after the

 alleged reduction in force, the median age fell to forty-four (44) years old and, when accounting

 for the 68-year-old's retirement, the median age dropped to forty-three(43), a difference of eight

 (8) years.

         18.     That said statistical evidence is evidence that Defendant discriminated against

 Plaintiff on the basis of her age.

         19.     That the disparity of the median age before versus after the alleged restructuring of

 seven (7) to eight (8) years makes it "more likely the possibility that age played a part in" the

 employment decisions. Scott v Goodyear Tire & Rubber Co, 160 F3d 1121, 1129 (CA 6, 1998);

 see also Featherly v Teledyne Industries, Inc, 194 Mich App 352, 360-361; 486 NW2d 361 (1992).

         20.     That subsequent to terminating Plaintiff's employment, Defendant replaced

  Plaintiff with a substantially younger individual.

         21.     That because Defendant replaced Plaintiff with a substantially younger employee,

  Defendant did not engage in a true reduction in force. See Brocklehurst v PPG Industries, Inc,



                                                       3
      THE MASTROMARCO FIRM I 1024 N. Michigan Avenue I Saginaw, Michigan 486021(989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.11 Filed 07/06/21 Page 6 of 11




  123 F3d 890, 895 (CA 6, 1997).

         22.       That Defend ant further replaced other older employees that bad been terminated in

 the alleged restructuring with substantially younger individuals, demonstrating a pattern of

 discrimination.

         23.       That Defendant's proffered reason for terminating Plaintiffs employment 1s

 pretextual in nature.

         24.       That Defendant's proffered reason for terminating Plaintiff's employment is not

 based in fact and/or did not actual motivate its decision.

         25.       That Defendant's actions constitute age discrimination in violation of the Elliott-

 Larsen Civil Rights Act.

         26.       That as a direct and proximate result of Defendant's unlawful actions, Plaintiff has

 suffered and will continue to suffer economic damages, including, but not limited to, lost wages,

 back pay, front pay, raises, bonuses, promotions, health, dental, vision, and/or life insurance

  benefits, short-term and/or long-term disability benefits, investment opportunities, pension and/or

  retirement benefits, employer contributions, and any and all other compensation and fringe

  benefits along with an additional sum to offset any negative tax consequences incurred as a result

 of recovery.

         27.       That as a direct and proximate result of Defendant's m:ilawful actions, Plaintiff has

  suffered and will continue to suffer noneconomic damages, including, but not limited to, emotional

  distress, mental anguish, shock, fright, humiliation, embarrassment, nervousness, anxiety,

  depression, disruption of lifestyle, and denial of social pleasures.

          28.      That Plaintiff hereby claims the costs of the litigation, including reasonable witness

  and attorney fees. MCL 37.2801; MCL 37.2802.



                                                      4
      THE MASTROMARCO FIRM 11024N. Michigan Avenue I Saginaw, Michigan 486021(989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.12 Filed 07/06/21 Page 7 of 11




         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in

 her favor in an amount in excess of TWENTY -FIVE 1HOUSAND DOLLARS ($25,000.00) in

 addition to costs, interest, and attorney fees along with any and all legal and/or equitable relief this

 Court deems just.

                     COUNT I - AGE DISCRIMINATION IN VIOLATION
                      OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

         29.      That Plaintiff hereby incorporates by reference the allegations contained in

 paragraphs l through 28 of her Common Allegations, word for word and paragraph for paragraph,

 as if fully restated herein.

         30.      That the Elliott-Larsen Civil Rights Act makes it unlawful for an employer to

 discharge or otherwise discriminate against an individual with respect to employment,

 compensation, or a term, condition, or privilege of employment, because of age.                   MCL

 37.2202(l)(a).

         31.      That at all times material hereto, Defendant was Plaintiffs "employer" as the term

 is defined by the Act. MCL 37.220I(a).

         32.      That at all times material hereto, Plaintiff was and is a member of a protected class

 by virtue of her age, being fifty-four(54) years old.

         33.      That at all times material hereto, Plaintiff was and is qualified for the position she

 held.

         34.      That Defendant took materially adverse employment action against Plaintiff by

  terminating her employment.

         35.      That Plaintiff suffered said adverse employment action under circumstances that

  give rise to an inference of discrimination.

          36.     That Defendant replaced Plaintiff with a substantially younger individual.


                                              5
      THE MASTROMARCO FIRM I 1024 N. Michigan Avenue I Saginaw, Michigan 486021 (989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.13 Filed 07/06/21 Page 8 of 11




         37.       That the median age of employees within the unit dropped by at least seven {7)

 years, which is statistically significant and makes it more likely that Defendant discriminated based

 on Plaintiff's age. Scott, I60 F3d at 1129.

         38.       That Ms. McQuade's statements blaming older employees for creating a skills gap

 in younger employees is circumstantial evidence and evidence of a discriminatory atmosphere.

 See Ercegovich v Goodyear Tire & Rubber Co, 154 F3d 344, 356 (CA 6, 1998); Allen v

 Daim/erChrys/er Corp, unpublished opinion per curiam of the Court of Appeals, issued March 14,

 2006 (Docket No. 265427).

         39.       That because Defendant replaced Plain_tiffwith a substantially younger employee,

 Defendant did not engage in a true reduction in force. See Brocklehurst v PPG Industries, Inc,

  123 F3d 890, 895 (CA 6, 1997).

         40.       That Defendant furtherreplaced otherolderemployees that had been terminated in

 the alleged restructuring with substantially younger individuals, demonstrating a pattern of

 discrimination.

         41.       That Defendant's proffered reason for terminating Plaintiff's employment is

  pretextual in nature.

         42.       That Defendant's proffered reason for terminating Plaintiff's employment is not

  based in fact and/or did not actual motivate its decision.

         43.       That Defendant's actions constitute age discrimination in violation of the Elliott-

  Larsen Civil Rights Act.

         44.       That as a direct and proximate result of Defendant's unlawful actions, Plaintiff has

  suffered and will continue to suffer economic damages, including, but not limited to, lost wages,

  back pay, front pay, raises, bonuses, promotions, health, dental, vision, and/or life insurance



                                               6
       THE MASTROMARCO FrRM I 1024 N. Michigan Avenue I Saginaw, Michigan 486021(989)752-!4l4
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.14 Filed 07/06/21 Page 9 of 11




 benefits, short-term and/or long-term disability benefits, investment opportunities, pension and/or

 retirement benefits, employer contributions, and any and all other compensation and fringe

 benefits along with an additional sum to offset any negative tax consequences incurred as a result

 of recovery ____

         45.        That as a direct and proximate result of Defendant's unlawful actions, Plaintiff has

 suffered and will continue to suffernoneconomic damages, including, but not limited to, emotional

 distress, mental anguish, shock, fright, humiliation, embarrassment, nervousness, anxiety,

 depression, disruption of lifestyle, and denial of social pleasures.

         46.'       That Plaintiff hereby claims the costs of the litigation, including reasonable witness

 and attorney fees. MCL 37.2801; MCL 37.2802.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment in

 her favor in an amount in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) in

 addition to costs, interest, and attorney fees along with any and all legal and/or equitable relief this

 Court deems just.

                                                   Respectfully submitted,
                                                   THE MASTROMARCO FIRM


 Dated: April iJl.8. 2021                   By:    /sNictor J. Mastromarco Jr.
                                                   VICTOR l MASTRO MARCO, JR. (P34564)
                                                   KEVIN J. KELLY (P74546)
                                                   Attorneys for Plaintiff
                                                    I 024 N. Michigan A venue
                                                   Saginaw, Michigan 48602
                                                    (989) 752-1414




                                             7
      THE MASTROMARCO FIRM\ 1024 N. Michigan Avenue\ Saginaw, Michigan 486021(989) 752-1414
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.15 Filed 07/06/21 Page 10 of 11




                                     STA TE OF MICHIGAN

                  IN THE CIRCUIT COURT FOR TIIE COUNlY OF ST. CLAIR

  KIMBERLY CORY,

         Plaintiff,                                         (p, 11111111m11m11111111111
                                                                        21000756CD
                                                             '           WEST
  V.

  DUNN PAPER, INC,
                                                                                                 ! . l   i.
         Defendant.
  ---------------I
  THE MAS1ROMARCO FIRM
  VICTOR J. MASTRO MARCO, JR. (P34564)
  KEVIN J. KELLY (P74546)
  Attorneys for Plaintiff
  1024 N. Michigan Avenue
  Saginaw, Michigan 48602
  (989) 752-1414
  vmastromarco@mastromarcofinn.com
  kk.elly@mastromarcofinn.com
  -----------------'I
                                DEMANDFORTRIALBYJURY

         NOW COMES Plaintiff, KIMBERLY CORY, by and through her attorneys, THE

  MASTROMARCO FIRM, and hereby demands a trial by jury on all of the above issues, unless

  otheIWise expressly waived.

                                              Respectfully submitted,
                                              THE MASTRO MARCO FIRM


  Dated:April 28, 2021                 By:     /sNictor J. Mastromarco Jr.
                                               VICTOR J. MASTROMARCO, JR. (P34564)
                                               KEVIN J. KELLY (P74546)
                                               Attorneys for Plaintiff
                                               l 024 N. Michigan Avenue
                                               Saginaw, Michigan 48602
                                               (989) 752-1414


                                               8
       THE MASTROMARCO FrRM I 1024 N. Michigan Avenue I Saginaw, Michigan 486021(989) 752-14!4
Case 2:21-cv-11574-LVP-EAS ECF No. 1-1, PageID.16 Filed 07/06/21 Page 11 of 11



   CT Corporation                                                                                       Service of Process
                                                                                                        Transmittal
                                                                                                        06/07/2021
                                                                                                        CT Log Number 539688796
   TO:         Alain Magnan, Chief Financial Officer
               Dunn Paper, Inc.
               218 Riverview St
               Port Huron, Ml 48060-2996


   RE:         Process Served in Michigan

   FOR:        Dunn Paper, Inc. (Domestic State: DE)




   l!NCLOSl!D ARI! COPll!S OF Ll!GAL PROCESS RE!Cl!IVED BY THI! STATUTORY AGENT OF THE! ABOVE COMPANY AS FOLLOWS:

   TITLE! OF ACTION:                                 KIMBERLY CORY, Pltf.         vs. DUNN PAPER, INC., Oft.
   DOCUMl!NT(S) Sl!RVl!D:

   COURT/AGENCY:                                     None Specified
                                                     Case# 21000756CD
    NATURE! OF ACTION:                               Employee Litigation • Discrimination
    ON WHOM PROCESS WAS Sl!RVl!D:                     The Corporation Company, Plymouth, Ml
    DATE AND HOUR OF SERVICE!:                        By Certified Mail on 06/0712021 postmarked on 06/02/2021
    JURISDICTION Sl!RVE!D :                          Michigan
    APPl!ARANCI! OR ANSWER DUI!:                      None Specified
    ATTORNl!Y(S) / Sl!NDl!R(S):                       None Specified
    ACTION ITl!MS:                                    SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780112804684

    Rl!GISTl!RED AGl!NT ADDRESS:                      The Corporation Company
                                                      40600 Ann Arbor Road E
                                                      Suite 201
                                                      Plymouth, Ml 48170
                                                      866-665-5799
                                                      SouthTeam2@wol terskluwer. com
    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained In this form, including for any omissions or inaccuracies that may be contained
    therein.


    DOCKET HISTORY:

                DOCUIIHINT(S) Sl!RVl!!D:              DATI!! AND HOUR OF Sl!R.VICI!!:                    TOI                                  CT LOG NUMIISl!R:

                                                      By Certified Mail on 05/18/2021                    Alain Magnan, Chief Financial 539575947
                                                      postmarked on 05/ 11 /2021                         Officer
                                                                                                         Dunn Paper, Inc.




                                                                                                         Page 1 of 1 / KS
